Opinion filed April 13, 2006












 








 




Opinion filed April 13, 2006
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-06-00044-CV
                                                    __________
 
                                        MELVIN TILLEY, Appellant
 
                                                             V.
 
                                        SHARON
HENRY, Appellee
 

 
                                         On
Appeal from the 326th District Court
 
                                                          Taylor County, Texas
 
                                                  Trial
Court Cause No. 38436-C
 

 
                                             M
E M O R A N D U M   O P I N I O N
On January 13, 2006, Melvin Tilley filed a pro se
notice of appeal challenging a protective order signed by the trial court on
January 9, 2006.  On February 28, 2006,
the clerk of the trial court notified this court in writing that Tilley had not
filed an affidavit of inability to pay costs on appeal. Tilley has not tendered
the required filing fee to this court.




On March 16, 2006, the clerk of this court wrote
the parties informing them that neither the required filing fee nor the
appellate record had been filed.  Tilley
was directed to file in this court both the filing fee and proof of payment for
the clerk=s record
on or before March 31, 2006.  There has
been no response to our letter of March 16. 
Therefore, the failure to file the clerk=s
record appears to be due to Tilley=s
actions.
The appeal is dismissed.
 
PER CURIAM
 
April 13, 2006
Panel
consists of:  Wright, C.J., and
McCall,
J., and Strange, J.